DETAILED ACTION
Response to Arguments
Applicant’s arguments, see the response, filed 08 September 2022, with respect to claims 1-16 have been fully considered and are persuasive.  The rejection of the same has been withdrawn. 
Applicant’s arguments with respect to claims 17-25 have been considered but are moot in light of the new grounds of rejection set forth below, necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Pat. App. Pub. No. 2019/0362895) in view of Yun et al. (US Pat. App. Pub. No. 2020/0185153).
With respect to claim 17, Kobayashi teaches a multilayer electronic component comprising: a body (see FIG. 2B, element 10) including first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction (see paragraph [0019]) and including a dielectric layer and internal electrodes alternately disposed with the dielectric layer interposed therebetween in the first direction (see FIG. 2B, elements 11 and 12, and paragraph [0023]); and external electrodes disposed on the third and fourth surfaces (see FIG. 2B, elements 20), wherein the external electrodes include an electrode layer (see FIG. 2b, element 21, and paragraph [0026]) disposed on the body and a conductive resin layer disposed on the electrode layer (see FIG. 2b, element 23 and paragraph [0026]), the external electrodes include connection portions disposed on the third surface and the fourth surface (see FIG. 2b, element 20a and paragraph [0026], citing the rectangular end face portion) and band portions extending from the connection portions to the first and second surfaces (see FIG. 2b, element 20b and paragraph [0026], citing the wraparound portion), the conductive resin layer includes a conductive metal, and an epoxy resin (see paragraph [0030]), an average thickness of the conductive resin layer at the connection portion is less than 13 µm (see paragraph [0030], citing a thickness of 3 to 10 µm), and an average thickness of the conductive resin layer at the band portion exceeds 9.43 µm (see paragraph [0030], citing a thickness of 5-20 µm).
Kobayashi fails to teach that the conductive metal includes spherical powder particle or flake powder particle.  
Yun, on the other hand, teaches that a conductive resin includes conductive metal having spherical powder particle or flake powder particle.  See abstract and paragraph [0057]. Such an arrangement results in improved adhesion and reduced ESR.  See paragraph [0057].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Kobayashi, as taught by Yun, in order to improve adhesion and reduce ESR.
With respect to claim 18, the combined teachings of Kobayashi and Yun teach that an average thickness of the conductive resin layer at the connection portion is smaller than an average thickness of the conductive resin layer at the band portion.  See Kobayashi, FIG. 2B, clearly showing that the resin covering the band portion is larger than the portion covering the connection portion, and paragraph [0030], citing a thickness of 3 to 10 µm for the connection portion and a thickness of 5-20 µm for the band portion.
With respect to claim 19, the combined teachings of Kobayashi and Yun teach that an average thickness of the conductive resin layer at the connection portion is 7.4 µm or less.  See Kobayashi, paragraph [0030], citing a thickness of 3 to 10 µm.
With respect to claim 20, the combined teachings of Kobayashi and Yun teach that an average thickness of the conductive resin layer at the band portion is 15.21 µm or more.  See Kobayashi, paragraph [0030], citing a thickness of 5-20 µm.
With respect to claim 21, the combined teachings of Kobayashi and Yun teach that the conductive resin layer is disposed on the electrode layer of the band portion and extends to at least a portion of the electrode layer of the connection portion.  See Kobayashi, FIG. 2B.
With respect to claim 22, the combined teachings of Kobayashi and Yun teach that the external electrode includes a plating layer disposed on the conductive resin layer.  See Kobayashi, FIG. 2B, element 24 and paragraph [0031].
With respect to claim 23, the combined teachings of Kobayashi and Yun teach that the electrode layer is disposed at the connection portion and the band portion, and the conductive resin layer is disposed on the electrode layer of the band portion.  See Kobayashi, FIG. 2B, element 23, which covers layer 21.  The Office notes that the claim language does not preclude the conductive resin layer from being disposed on the connection portion.
With respect to claim 25, the combined teachings of Kobayashi and Yun teach that the electrode layer includes a conductive metal and glass.  See Yun, paragraph [0050].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US Pat. App. Pub. No. 2019/0362895) in view of Yun et al. (US Pat. App. Pub. No. 2020/0185153), and further, in view of Onodera et al. (US Pat. App. Pub. No. 2019/0237259).
With respect to claim 24, the combined teachings of Kobayashi and Yun teach that the external electrode includes a plating layer (see Kobayashi, FIG. 2B, element 24), but fails to teach that at least a portion of the plating layer is in direct contact with the electrode layer at the connection portion, and the plating layer is in direct contact with the conductive resin layer at the band portion.
Onodera, on the other hand teaches that at least a portion of the plating layer is in direct contact with the electrode layer at the connection portion, and the plating layer is in direct contact with the conductive resin layer at the band portion.  See FIG. 4, noting that layers E3 and E4 are disposed directly on the electrode layer E1 at the connection portion, and are disposed directly on conductive resin E2 at the band portion.  Such an arrangement results in suppression of cracks occurring in an element body.  See paragraphs [0003] and [0015].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Kobayashi and Yun, as taught by Onodera, in order to suppress cracks in the element body.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, a single conductive resin layer including a conductive metal, an epoxy resin, and an acrylic resin, when taken in conjunction with the remaining limitations of claim 1.  Claims 2-16 are allowed by virtue of their respective dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848